UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-4694 R.R. DONNELLEY& SONS COMPANY (Exact name of registrant as specified in its charter) Delaware 36-1004130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 West Wacker Drive, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 326-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedfiler x Acceleratedfiler ¨ Non-Accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct). Yes¨Nox As of April 29, 2016, 209.4 million shares of common stock were outstanding. R.R. DONNELLEY& SONS COMPANY QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2016 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item1: Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3: Quantitative and Qualitative Disclosures About Market Risk 44 Item 4: Controls and Procedures 44 PART II OTHER INFORMATION Item 1: Legal Proceedings 45 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 4: Mine Safety Disclosures 45 Item 6: Exhibits 46 Signatures 49 2 PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED BALANCE SHEETS (in millions, except per share data) (UNAUDITED) March 31, December 31, ASSETS Cash and cash equivalents $ $ Receivables, less allowances for doubtful accounts of $43.8 in 2016 (2015 - $41.5) Inventories (Note 3) Prepaid expenses and other current assets Total current assets Property, plant and equipment-net (Note 4) Goodwill (Note 5) Other intangible assets-net (Note 5) Deferred income taxes Other noncurrent assets Total assets $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Short-term and current portion of long-term debt (Note 14) Total current liabilities Long-term debt (Note 14) Pension liabilities Other postretirement benefits plan liabilities Other noncurrent liabilities Total liabilities Commitments and Contingencies (Note 13) EQUITY (Note 9) RR Donnelley shareholders' equity Preferred stock, $1.00 par value Authorized: 2.0 shares; Issued: None — — Common stock, $1.25 par value Authorized: 500.0 shares; Issued: 267.0 shares in 2016 and 2015 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, 57.6 shares in 2016 (2015 – 58.2 shares) ) ) Total RR Donnelley shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ (See Notes to Condensed Consolidated Financial Statements) 3 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share data) (UNAUDITED) Three Months Ended March 31, Products net sales $ $ Services net sales Total net sales Products cost of sales (exclusive of depreciation and amortization) Services cost of sales (exclusive of depreciation and amortization) Total cost of sales Products gross profit Services gross profit Total gross profit Selling, general and administrative expenses (exclusive of depreciation and amortization) Restructuring, impairment and other charges-net (Note 6) Depreciation and amortization Other operating income ) — Income from operations Interest expense-net Investment and other expense-net — Earnings before income taxes Income tax expense Net earnings Less: Income (loss) attributable to noncontrolling interests ) Net earnings attributable to RR Donnelley common shareholders $ $ Net earnings per share attributable to RR Donnelley common shareholders (Note 10): Basic net earnings per share $ $ Diluted net earnings per share $ $ Dividends declared per common share $ $ Weighted average number of common shares outstanding: Basic Diluted (See Notes to Condensed Consolidated Financial Statements) 4 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in millions) (UNAUDITED) Three Months Ended March 31, Net earnings $ $ Other comprehensive income (loss), net of tax (Note 11): Translation adjustments ) Adjustment for net periodic pension and postretirement benefits plan cost ) Other comprehensive income (loss) ) Comprehensive income (loss) ) Less: comprehensive income (loss) attributable to noncontrolling interests ) Comprehensive income attributable to RR Donnelley common shareholders $ $ (See Notes to Condensed Consolidated Financial Statements) 5 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) (UNAUDITED) Three Months Ended March 31, OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Impairment (income) charges – net ) Depreciation and amortization Provision for doubtful accounts receivable Share-based compensation Deferred income taxes ) Changes in uncertain tax positions ) ) Gain on investments and other assets - net ) ) Loss related to Venezuela currency remeasurement - net — Net pension and other postretirement benefits plan income ) ) Other Changes in operating assets and liabilities - net of acquisitions: Accounts receivable - net Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) ) Income taxes payable and receivable Accrued liabilities and other ) ) Pension and other postretirement benefits plan contributions ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Capital expenditures ) ) Acquisitions of businesses, net of cash acquired — ) Disposition of businesses ) Proceeds from sales of investments and other assets Transfers from restricted cash — Other investing activities ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Net change in short-term debt Payments of current maturities and long-term debt ) ) Net proceeds from credit facility borrowings — Dividends paid ) ) Other financing activities Net cash provided by (used in) financing activities ) Effect of exchange rate on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental non-cash disclosure: Assumption of warehousing equipment related to customer contract $ $ — (See Notes to Condensed Consolidated Financial Statements) 6 1. Basis of Presentation The accompanying unaudited condensed consolidated interim financial statements include the accounts of R.R. Donnelley& Sons Company and its subsidiaries (the “Company” or “RR Donnelley”) and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated interim financial statements reflect all normal and recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the results for the interim periods and should be read in conjunction with the consolidated financial statements and the related notes thereto included in the Company’s latest Annual Report on Form 10-K for the year ended December31, 2015 filed with the SEC on February25, 2016. Operating results for the three months ended March 31, 2016 are not necessarily indicative of the results that may be expected for the fiscal year ending December31, 2016. All significant intercompany transactions have been eliminated in consolidation. These unaudited condensed consolidated interim financial statements include estimates and assumptions of management that affect the amounts reported in the condensed consolidated financial statements. Actual results could differ from these estimates. Proposed Spinoff Transactions On August 4, 2015, the Company announced that its Board of Directors intends to create three independent public companies: (i) a financial communications services company (“Donnelley Financial Solutions”), (ii) a publishing and retail-centric print services company (“LSC Communications”), and (iii) a multichannel communications management company (“RR Donnelley & Sons Company”). Donnelley Financial Solutions is expected to consist of the current financial reporting unit of the Company’s Strategic Services segment.LSC Communications is expected to consist of the Company’s current Publishing and Retail Services segment, as well as the current office products reporting unit of the Company’s Variable Print segment, substantially all of the operations currently within the Europe reporting unit of the Company’s International segment, certain Mexican operations currently within the Latin America reporting unit of the Company’s International segment and the co-mail and related list services operations currently within the logistics reporting unit of the Company’s Strategic Services segment.RR Donnelley & Sons Company is expected to consist of the Company’s current Variable Print segment (except for the office products reporting unit that will become part of LSC Communications), the current logistics reporting unit of the Company’s Strategic Services segment (except for the operations that will become part of LSC Communications), the current sourcing and digital and creative solutions reporting units of the Company’s Strategic Services segment, and the Company’s current International segment (except for substantially all of the Europe reporting unit and certain Mexican operations that will become part of LSC Communications). The transactions are expected to take the form of a tax-free distribution to RR Donnelley shareholders of at least 80% of the shares of common stock in Donnelley Financial Solutions and LSC Communications. Immediately following the completion of the transactions, existing RR Donnelley shareholders will own shares in all three companies. Donnelley Financial Solutions and LSC Communications each filed a Form 10 on March 31, 2016. Additionally, the expected leadership of the three companies was announced in the Company’s Form 8-K filed on April 13, 2016. The transactions are subject to customary conditions, including obtaining rulings from the Internal Revenue Service and/or tax opinions, execution of inter-company agreements and final approval by the Company’s Board of Directors. The Company expects to complete the transactions in October 2016, but there can be no assurance that the transactions will be completed on the anticipated timeline, or at all, or that the terms of the transactions will not change.
